Citation Nr: 1602331	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for headaches.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). In May 2014, the Board remanded the claim for additional development and adjudicative action. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in May 2014.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


FINDINGS OF FACT

1. The Veteran was informed of an August 2002 denial of a claim of service connection for headaches but did not appeal. 

2. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for headaches.


CONCLUSIONS OF LAW

1. The August 2002 rating decision denying the claim for service connection for headaches is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

2. New and material evidence since the August 2002 decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The Board is taking action favorable to the Veteran by reopening the Veteran's claims of service connection for headaches. Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, any such error is harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

New and Material Evidence 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for headaches in August 2002 because there was no evidence of a connection between the Veteran's headaches and the injury during active service he described. 

New evidence received subsequent to the August 2002 rating decision includes additional VA treatment records, a VA medical examination, and at least some of the Veteran's service personnel records. The new evidence received since the August 2002 rating decision is material to reopen the claim.
ORDER

The application to reopen a claim of entitlement to service connection for headaches is granted.


REMAND

The Board has determined that the May 2014 remand directives have not been completed, as below, and the case is REMANDED for the following action:

1. Clarify the Veteran's representation. The Missouri Veterans Commission (MVC) represented the Veteran at his May 2014 Travel Board hearing, but a VA Form 21-22 appointing the MVC does not appear in the claims file.

2. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records for any treatment of his bilateral hearing loss, tinnitus, or headaches. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, the RO should obtain:

(a) all records from the St. Louis VAMC dated from May 2014 to present. 

(b) all records from the Veteran's incarceration at the St. Louis City Justice Center, as detailed in the Veteran's March 2010 statement.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. If appropriate, issue a formal finding of unavailability for the Veteran's service treatment records (STRs). Also, send the Veteran a Veterans Claims Assistance Act (VCAA) letter notifying him that he may submit "alternative sources" of evidence in place of his missing STRs.

This letter must also specifically advise him that examples of such alternate evidence include VA military files; statements from service medical personnel; 'buddy' certificates or affidavits; state or local accident and police reports; employment physical examination reports; medical evidence from civilian/private hospitals, clinics, and physicians where or by whom he was treated, either during service or shortly after separation; letters written during service; photographs taken during service; pharmacy prescription records; and/or insurance examinations reports. 

4. After the foregoing has been done, return the claims file to the examiners who performed the Veteran's September 2014 and March 2015 VA medical examinations for them to provide addendum medical opinions in consideration of the new evidence obtained in response to the questions posed in (e) below. 

If the examiners are not available, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus and for a VA examination to determine the nature and etiology of his headaches. The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiners who must acknowledge such receipt and review in any reports generated as a result of this Remand. 

b. The examiners must state the medical and factual basis or bases for any opinions rendered based on their clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiners find they cannot provide a requested finding without resort to pure speculation, they must provide a complete rationale for any such opinion. They must indicate whether their inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiners' attention is called to the following evidence:

(i) The Veteran was diagnosed with tinnitus in March 2010. See March 2010 VA treatment record.

(ii) The Veteran's statements about his hearing problems since service detailed in his June 2012 VA Form 9.

(iii) The Veteran's hearing difficulties at his May 2014 Travel Board hearing. See May 2014 hearing transcript.

(iv) The Veteran's complaints of headaches stemming from a head injury in the early 1980s while serving as a tank crewman.

e. The examiners must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

(i) Is the Veteran's hearing loss etiologically related to his period of service? 

(ii) Is the Veteran's tinnitus etiologically related to his period of service? 

(iii) Are the Veteran's headaches etiologically related to his period of service, to include the head injury from the early 1980s? 

5. Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

6. Readjudicate the claim. If the claim remains denied, provide the Veteran and his representative, if applicable, with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


